PER CURIAM.
This cause coming before the court on failure of appellant to pay deposit required to print the transcript of record in accordance with provisions of’iRule 19 of this Court, and notice having been duly given of hearing on default on this date, and no response to notice having been received, and it appearing from the files that the time within which deposit should have been paid expired on August 10, 1940, and no request for extension having been made, ordered appeal dismissed for failure of appellant to comply with Rule 19 of this Court, that a judgment be filed and entered accordingly, and mandate issued forthwith.